 

 

 

EXHIBIT 10.2

 

PLEDGE AND SECURITY AGREEMENT

           

THIS PLEDGE AND SECURITY AGREEMENT (“Agreement”), dated October 1, 2014, by and
between FIRST CITIZENS BANCSHARES, INC., a Tennessee corporation (“Pledgor”) and
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, having an office and place of
business in Memphis, Tennessee (“Lender”);

 

W I T N E S S E T H:

 

            WHEREAS, Lender has extended or will extend certain loan and credit
facilities to Pledgor pursuant to that certain Loan Agreement between Lender and
Pledgor of even date herewith (the “Loan Agreement”), and all capitalized terms
used but not otherwise defined in this Agreement shall have the same meaning as
set out in the Loan Agreement; and

 

            WHEREAS, pursuant to the Loan Agreement, Lender is willing to extend
such loans and credit facilities to Pledgor only upon Pledgor executing this
Agreement for the purpose of securing all Obligations (as hereinafter defined)
of Pledgor to Lender.

 

            NOW THEREFORE, in consideration of the foregoing, and to enable
Pledgor to obtain loans and other extensions of credit from Lender and to induce
Lender to have transactions with Pledgor, Pledgor agrees as follows:

 


1.           PLEDGE.  AS COLLATERAL SECURITY FOR THE PAYMENT AND PERFORMANCE IN
FULL OF THE OBLIGATIONS, PLEDGOR HEREBY PLEDGES, HYPOTHECATES, ASSIGNS,
TRANSFERS, SETS OVER AND DELIVERS UNTO LENDER, AND HEREBY GRANTS TO LENDER A
FIRST LIEN SECURITY INTEREST IN, THE COLLATERAL DESCRIBED IN SCHEDULE A,
TOGETHER WITH THE PROCEEDS THEREOF AND ALL CASH, ADDITIONAL SECURITIES OR OTHER
PROPERTY AT ANY TIME AND FROM TIME TO TIME RECEIVABLE OR OTHERWISE DISTRIBUTABLE
IN RESPECT OF, IN EXCHANGE FOR, OR IN SUBSTITUTION FOR ANY AND ALL SUCH PLEDGED
SECURITIES (ALL SUCH PLEDGED SECURITIES, THE PROCEEDS THEREOF, CASH, DIVIDENDS,
ADDITIONAL SECURITIES AND OTHER PROPERTY NOW OR HEREAFTER PLEDGED HEREUNDER ARE
HEREINAFTER COLLECTIVELY CALLED THE “PLEDGED SECURITIES”);

 

            TO HAVE AND TO HOLD the Pledged Securities, together with all
rights, titles, interests, powers, privileges and preferences pertaining or
incidental thereto, unto Lender, its successors and assigns; subject, however,
to the terms, covenants and conditions hereinafter set forth.  Pledgee agrees to
hold the Pledged Securities to secure the payment of the Obligations and shall
not encumber or otherwise dispose of such Pledged Securities except in
accordance with the terms and provisions of this Agreement.

 

            Upon delivery to Lender, the Pledged Securities shall be accompanied
by executed stock powers in blank and by such other instruments or documents as
Lender or its counsel may reasonably request.  Each delivery of certificates for
such Pledged Securities shall be accompanied by a schedule showing the number of
shares and the numbers of the certificates theretofore and then pledged
hereunder, which schedule shall be attached hereto as Schedule A and made a part
hereof.  Each schedule so delivered shall supersede any prior schedule so
delivered.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 


2.        OBLIGATIONS SECURED.  THIS AGREEMENT IS MADE, AND THE SECURITY
INTEREST CREATED HEREBY IS GRANTED TO LENDER, TO SECURE FULL PAYMENT AND
PERFORMANCE OF ANY AND ALL INDEBTEDNESS AND OTHER OBLIGATIONS OF PLEDGOR TO
LENDER PURSUANT TO THE LOAN AGREEMENT, DIRECT OR CONTINGENT, HOWEVER EVIDENCED
OR DENOMINATED, AND HOWEVER OR WHENEVER INCURRED, INCLUDING WITHOUT LIMITATION
INDEBTEDNESS PURSUANT TO THOSE TWO (2) CERTAIN PROMISSORY NOTES FROM THE PLEDGOR
PAYABLE TO THE ORDER OF THE LENDER, EACH BEING IN THE PRINCIPAL AMOUNT OF SIX
MILLION DOLLARS ($6,000,000.00) AND EACH BEING DATED OF EVEN DATE HEREWITH, AS
EACH OF THEM MAY BE AMENDED FROM TIME TO TIME, AS WELL AS INDEBTEDNESS INCURRED
PURSUANT TO ANY OTHER PAST, PRESENT OR FUTURE COMMITMENT OF LENDER TO PLEDGOR
PURSUANT TO THE LOAN AGREEMENT (ALL OF THE FOREGOING, COLLECTIVELY, THE
“OBLIGATIONS”); EXCEPT THAT THE INDEBTEDNESS AND OTHER LIABILITIES SECURED BY
THIS AGREEMENT SHALL NOT INCLUDE ANY INDEBTEDNESS SUBJECT TO THE DISCLOSURE
REQUIREMENTS OF THE FEDERAL TRUTH-IN-LENDING ACT IF AT THE TIME SUCH
INDEBTEDNESS IS CREATED OR INCURRED, ANY LEGALLY REQUIRED DISCLOSURE OF THIS
SECURITY INTEREST SHALL NOT HAVE BEEN MADE. 

 


3.        REPRESENTATIONS AND WARRANTIES.  PLEDGOR HEREBY REPRESENTS AND
WARRANTS TO LENDER (A) THAT PLEDGOR IS THE LEGAL AND EQUITABLE OWNER OF THE
PLEDGED SECURITIES, THAT PLEDGOR HAS THE COMPLETE AND UNCONDITIONAL AUTHORITY TO
PLEDGE THE PLEDGED SECURITIES BEING PLEDGED BY IT, AND HOLDS THE SAME FREE AND
CLEAR OF ALL LIENS, CHARGES, ENCUMBRANCES AND SECURITY INTERESTS OF EVERY KIND
AND NATURE; (B) THAT NO CONSENT OR APPROVAL OF ANY GOVERNMENTAL BODY OR
REGULATORY AUTHORITY, OR OF ANY OTHER PARTY, WHICH WAS OR IS NECESSARY TO THE
VALIDITY OF THIS PLEDGE, HAS NOT BEEN OBTAINED; AND (C) THAT THE PLEDGED
SECURITIES REPRESENT FIFTY-ONE PERCENT (51%) OF THE ISSUED AND OUTSTANDING
CAPITAL STOCK OF THE BANK.  PLEDGOR FURTHER REPRESENTS AND WARRANTS THAT NO PART
OF THE OBLIGATIONS WILL BE USED TO PURCHASE OR CARRY ANY “MARGIN STOCK”, AS
DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM,
12 CFR § 221.1 ET SEQ.

 


4.         COVENANTS.  PLEDGOR HEREBY FURTHER COVENANTS AND AGREES WITH LENDER
AS FOLLOWS, UNTIL ALL OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION
OBLIGATIONS FOR CLAIMS WHICH HAVE NOT BEEN ASSERTED) HAVE BEEN FULLY PAID AND
PERFORMED (OR UNLESS SPECIFICALLY WAIVED BY LENDER IN WRITING):

 


(A)       NO DISPOSITION, ETC.  THE PLEDGOR SHALL NOT SELL, ASSIGN, TRANSFER,
EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO, ANY OF
THE PLEDGED SECURITIES, NOR WILL IT CREATE, INCUR OR PERMIT TO EXIST ANY PLEDGE,
LIEN, MORTGAGE, HYPOTHECATION, SECURITY INTEREST, CHARGE, OPTION OR ANY OTHER
ENCUMBRANCE WITH RESPECT TO ANY OF THE PLEDGED SECURITIES, OR ANY INTEREST
THEREIN, OR ANY PROCEEDS THEREOF, EXCEPT FOR THE LIEN AND SECURITY INTEREST
PROVIDED FOR BY THIS AGREEMENT.

 


(B)       SHARE ADJUSTMENTS.  ALL NEW, SUBSTITUTE, AND ADDITIONAL SHARES, OR
OTHER SECURITIES, ISSUED BY REASON OF ANY SHARE DIVIDEND, RECLASSIFICATION,
RECAPITALIZATION, ADJUSTMENT OR OTHER CHANGE DECLARED OR MADE IN THE CAPITAL
STRUCTURE OF THE BANK (SUBJECT TO OBTAINING LENDER’S PRIOR WRITTEN CONSENT
THERETO AS REQUIRED BY THE LOAN DOCUMENTS), WHICH ARE ISSUED IN RESPECT OF THE
PLEDGED SECURITIES, SHALL BE DELIVERED TO AND HELD BY LENDER UNDER THE TERMS OF
THIS AGREEMENT IN THE SAME MANNER AS THE PLEDGED SECURITIES ORIGINALLY PLEDGED
HEREUNDER.

 

--------------------------------------------------------------------------------

 

 

 

 

 


(C)       WARRANTS AND RIGHTS.  IN THE EVENT THAT SUBSCRIPTION WARRANTS OR ANY
OTHER RIGHTS OR OPTIONS SHALL BE ISSUED IN CONNECTION WITH ANY OF THE PLEDGED
SECURITIES (SUBJECT TO OBTAINING LENDER’S PRIOR WRITTEN CONSENT THERETO AS
REQUIRED BY THE LOAN DOCUMENTS), SUCH WARRANTS, RIGHTS, AND OPTIONS SHALL BE
IMMEDIATELY ASSIGNED TO LENDER TO BE HELD UNDER THE TERMS OF THIS AGREEMENT IN
THE SAME MANNER AS THE PLEDGED SECURITIES ORIGINALLY PLEDGED HEREUNDER.

 


(D)        NO DILUTION.  PLEDGOR SHALL NOT CONSENT TO, APPROVE, OR PERMIT TO
OCCUR ANY CHANGE IN THE CAPITAL STRUCTURE OF THE BANK WHICH WOULD RESULT IN ANY
DILUTION OF THE PERCENTAGE OF STOCK OWNERSHIP REPRESENTED BY THE PLEDGED
SECURITIES AS DETERMINED ON THE DATE HEREOF.

 


5.         REGISTRATION IN NOMINEE NAME; DENOMINATIONS.  LENDER SHALL HAVE THE
RIGHT (IN ITS SOLE AND ABSOLUTE DISCRETION) TO HOLD THE CERTIFICATES
REPRESENTING THE PLEDGED SECURITIES IN ITS OWN NAME OR IN THE NAME OF THE
PLEDGOR, ENDORSED OR ASSIGNED IN BLANK OR IN FAVOR OF LENDER.  UPON REQUEST AND
DELIVERY OF CERTIFICATES REPRESENTING THE PLEDGED SECURITIES TO THE ISSUER OF
THE PLEDGED SECURITIES, LENDER MAY HAVE SUCH PLEDGED SECURITIES REGISTERED IN
THE NAME OF LENDER OR ANY NOMINEE OR NOMINEES OF LENDER.  LENDER SHALL AT ALL
TIMES HAVE THE RIGHT TO EXCHANGE THE CERTIFICATES REPRESENTING PLEDGED
SECURITIES FOR CERTIFICATES OF SMALLER OR LARGER DENOMINATIONS FOR ANY PURPOSE
CONSISTENT WITH THIS AGREEMENT.

 


6.         DIVIDENDS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED THAT IS CONTINUING, ALL
CASH DIVIDENDS PAID IN RESPECT OF THE PLEDGED SECURITIES, IF ANY, SHALL BE THE
PROPERTY OF PLEDGOR.  IF ANY EVENT OF DEFAULT OCCURS, ALL SUCH CASH DIVIDENDS
SHALL THEREAFTER BE PAID TO LENDER AND APPLIED IN REDUCTION OF THE OBLIGATIONS,
IN SUCH ORDER OF PRIORITY AS LENDER SHALL DETERMINE IN ITS SOLE DISCRETION.

 


7.          VOTING RIGHTS.

 


(A)         PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS:

 


(I)          PLEDGOR SHALL BE ENTITLED TO EXERCISE OR REFRAIN FROM EXERCISING
THE VOTING RIGHTS ATTRIBUTABLE TO THE PLEDGED SECURITIES OR ANY PART THEREOF FOR
ANY PURPOSE NOT INCONSISTENT WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AND

 


(II)          LENDER WILL EXECUTE AND DELIVER ANY PROXIES OR OTHER INSTRUMENTS
REASONABLY REQUESTED BY PLEDGOR FOR THE PURPOSE OF ENABLING PLEDGOR TO EXERCISE
THE VOTING RIGHTS THAT IT IS ENTITLED TO EXERCISE PURSUANT TO
SUBPARAGRAPH 7(A)(I).

 

(b)         Upon the occurrence and during the continuance of an Event of
Default hereunder or under any other Loan Documents, all rights of Pledgor to
exercise or refrain from exercising the voting rights attributable to the
Pledged Securities or any part thereof pursuant to subparagraph 7(a)(i) or
otherwise shall cease, and Lender and its successors and assigns shall have the
sole right to exercise or refrain from exercising such rights after obtaining
all necessary regulatory approvals.  In furtherance of the foregoing, Pledgor
hereby makes, constitutes and appoints Lender and its officers as the proxies
and attorneys-in-fact of and for Pledgor, with full power to exercise or to
refrain from exercising any and all voting rights attributable to the Pledged
Securities upon the occurrence and during the continuance of any such Event of
Default.  The foregoing appointment and power, being coupled with an interest,
are irrevocable until the Obligations (other than contingent indemnification
Obligations for claims which have not been asserted) have been fully and
irreversibly satisfied.

 

--------------------------------------------------------------------------------

 

 

 

 

 


 

 


8.           REMEDIES UPON DEFAULT.

 


(A)          UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, LENDER SHALL HAVE ALL
OF THE RIGHTS, POWERS, PRIVILEGES, OPTIONS AND REMEDIES OF A SECURED PARTY UNDER
THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF TENNESSEE, AND WITHOUT
LIMITING THE FOREGOING, LENDER MAY (1) COLLECT ANY AND ALL AMOUNTS PAYABLE IN
RESPECT OF THE PLEDGED SECURITIES AND EXERCISE ANY AND ALL RIGHTS, POWERS,
PRIVILEGES, OPTIONS AND REMEDIES OF THE HOLDER AND OWNER THEREOF, AND (2) SELL,
TRANSFER OR NEGOTIATE THE PLEDGED SECURITIES, OR ANY PART THEREOF, AT PUBLIC OR
PRIVATE SALE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS LENDER SHALL DEEM
APPROPRIATE, INCLUDING WITHOUT LIMITATION, AT LENDER’S OPTION, THE PURCHASE OF
ALL OR ANY PART OF THE PLEDGED SECURITIES AT ANY PUBLIC SALE BY LENDER.  UPON
CONSUMMATION OF ANY SALE, LENDER SHALL HAVE THE RIGHT TO ASSIGN, TRANSFER AND
DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE PLEDGED SECURITIES SO SOLD. 
EACH SUCH PURCHASER AT ANY SUCH SALE SHALL HOLD THE PROPERTY SOLD ABSOLUTELY,
FREE FROM ANY CLAIM OR RIGHT ON THE PART OF PLEDGOR, AND PLEDGOR HEREBY WAIVES
(TO THE EXTENT PERMITTED BY LAW) ALL RIGHTS OF REDEMPTION, STAY OR APPRAISAL
THAT PLEDGOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW
OR STATUTE NOW EXISTING OR HEREINAFTER ENACTED.  PLEDGOR HEREBY EXPRESSLY WAIVES
NOTICE TO REDEEM AND NOTICE OF THE TIME, PLACE AND MANNER OF SUCH SALE, EXCEPT
TO THE EXTENT NOTICE OF SALE IS BE REQUIRED BY LAW.

 


(B)         PLEDGOR RECOGNIZES THAT, BY REASON OF CERTAIN PROHIBITIONS CONTAINED
IN THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), APPLICABLE
STATE SECURITIES LAWS, AND OTHER APPLICABLE LAWS, RULES AND REGULATIONS
(INCLUDING WITHOUT LIMITATION THE RULES AND REGULATIONS OF ANY BANK REGULATORY
AUTHORITY), LENDER MAY BE COMPELLED, WITH RESPECT TO ANY SALE OF ALL OR ANY PART
OF THE PLEDGED SECURITIES, TO LIMIT PURCHASERS TO THOSE WHO AGREE, AMONG OTHER
THINGS, TO ACQUIRE SUCH PLEDGED SECURITIES FOR THEIR OWN ACCOUNT, FOR INVESTMENT
AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  PLEDGOR ACKNOWLEDGES
THAT ANY SUCH PRIVATE SALES MAY BE AT PRICES AND ON TERMS LESS FAVORABLE THAN
THOSE OBTAINABLE THROUGH A PUBLIC SALE WITHOUT SUCH RESTRICTIONS (INCLUDING,
WITHOUT LIMITATION, A PUBLIC OFFERING MADE PURSUANT TO A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT), AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, PLEDGOR
AGREES THAT ANY SUCH PRIVATE SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A
COMMERCIALLY REASONABLE MANNER AND THAT LENDER SHALL HAVE NO OBLIGATION TO
ENGAGE IN PUBLIC SALES AND NO OBLIGATION TO DELAY THE SALE OF ANY OF THE PLEDGED
SECURITIES FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO
REGISTER SUCH SALE UNDER THE SECURITIES ACT OR UNDER APPLICABLE STATE SECURITIES
LAWS, EVEN IF PLEDGOR WOULD AGREE TO DO SO.

 


(C)          IF LENDER DETERMINES TO EXERCISE ITS RIGHT TO SELL ANY OR ALL OF
THE PLEDGED SECURITIES, UPON WRITTEN REQUEST, PLEDGOR FROM TIME TO TIME SHALL,
AND SHALL CAUSE EACH ISSUER OF THE PLEDGED SECURITIES TO BE SOLD HEREUNDER TO,
FURNISH TO LENDER ALL SUCH INFORMATION AS LENDER MAY REQUEST IN ORDER TO
DETERMINE THE NUMBER OF SHARES AND OTHER INSTRUMENTS INCLUDED IN THE PLEDGED
SECURITIES THAT MAY BE SOLD BY LENDER AS EXEMPT TRANSACTIONS UNDER THE
SECURITIES ACT AND THE RULES OF THE SECURITIES AND EXCHANGE COMMISSION
THEREUNDER, AS THE SAME ARE FROM TIME TO TIME IN EFFECT.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 


9.         APPLICATION OF PROCEEDS.  THE PROCEEDS OF THE SALE OF PLEDGED
SECURITIES SOLD PURSUANT TO SECTION 8, AND THE PROCEEDS OF THE EXERCISE OF ANY
OF LENDER’S OTHER REMEDIES HEREUNDER, SHALL BE APPLIED BY LENDER AS FOLLOWS:

 

First:  To the payment of all out-of-pocket costs and expenses incurred by
Lender in connection with any such sale, including, but not limited to, all
court costs and the reasonable fees and expenses of counsel for Lender in
connection therewith, and

 

Second:  To the payment in full of the Obligations, in such order of priority as
Lender shall determine, in its sole discretion, and

 

Third:  The excess, if any, shall be paid to Pledgor or any other person
lawfully thereunto entitled.

 


10.       REIMBURSEMENT OF LENDER.  PLEDGOR AGREES TO REIMBURSE LENDER, UPON
DEMAND, FOR ALL OUT-OF-POCKET EXPENSES, INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEY’S FEES, INCURRED BY IT IN CONNECTION WITH THE ADMINISTRATION AND
ENFORCEMENT OF THIS AGREEMENT, AND AGREES TO INDEMNIFY LENDER AND HOLD IT
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY INCURRED BY IT HEREUNDER OR IN
CONNECTION HEREWITH, UNLESS SUCH LIABILITY SHALL BE DUE TO WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE ON THE PART OF LENDER.

 


11.       NO WAIVER.  NO FAILURE ON THE PART OF LENDER TO EXERCISE, AND NO DELAY
IN EXERCISING, ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR
REMEDY BY LENDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR REMEDY.  ALL REMEDIES ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY OTHER REMEDIES PROVIDED BY LAW.

 


12.       LIMITATION OF LIABILITY.  THE POWERS CONFERRED ON LENDER HEREUNDER ARE
SOLELY TO PROTECT ITS INTERESTS IN THE PLEDGED SECURITIES, AND SHALL NOT IMPOSE
ANY DUTY UPON LENDER TO EXERCISE ANY SUCH POWERS.  EXCEPT FOR THE EXERCISE OF
REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF THE CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING PLEDGED SECURITIES IN ITS POSSESSION AND THE ACCOUNTING
FOR MONIES ACTUALLY RECEIVED BY IT HEREUNDER, LENDER SHALL HAVE NO DUTY AS TO
ANY PLEDGED SECURITIES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
LENDER SHALL HAVE NO RESPONSIBILITY FOR (A) ASCERTAINING OR TAKING ACTION WITH
RESPECT TO CALLS, CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS
RELATING TO ANY PLEDGED SECURITIES, REGARDLESS OF WHETHER LENDER HAS OR IS
DEEMED TO HAVE KNOWLEDGE OF SUCH MATTERS, (B) TAKING ANY NECESSARY STEPS (OTHER
THAN STEPS IN ACCORDANCE WITH THE STANDARD OF CARE SET FORTH ABOVE TO MAINTAIN
POSSESSION OF THE CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING PLEDGED
SECURITIES IN ITS POSSESSION) TO PRESERVE RIGHTS AGAINST ANY PARTIES WITH
RESPECT TO THE PLEDGED SECURITIES, (C) TAKING ANY NECESSARY STEPS TO COLLECT OR
REALIZE UPON ANY OF THE OBLIGATIONS OR ANY OF THE PLEDGED SECURITIES, OR
(D) INITIATING ANY ACTION TO PROTECT THE PLEDGED SECURITIES AGAINST THE
POSSIBILITY OF A DECLINE IN MARKET VALUE.  LENDER SHALL BE DEEMED TO HAVE
EXERCISED REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF THE CERTIFICATES OR
OTHER INSTRUMENTS REPRESENTING PLEDGED SECURITIES IN ITS POSSESSION IF SUCH
ITEMS ARE ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH LENDER ACCORDS
ITS OWN PROPERTY CONSISTING OF NEGOTIABLE SECURITIES.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 


13.       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS
OR COPIES, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL HEREOF FOR ALL PURPOSES. 
ONE OR MORE COUNTERPARTS OR COPIES OF THIS AGREEMENT MAY BE EXECUTED BY ONE OR
MORE OF THE PARTIES HERETO, AND SOME DIFFERENT COUNTERPARTS OR COPIES EXECUTED
BY ONE OR MORE OF THE OTHER PARTIES.  EACH COUNTERPART OR COPY HEREOF EXECUTED
BY ANY PARTY HERETO SHALL BE BINDING UPON THE PARTY EXECUTING SAME EVEN THOUGH
OTHER PARTIES MAY EXECUTE ONE OR MORE DIFFERENT COUNTERPARTS OR COPIES, AND ALL
COUNTERPARTS OR COPIES HEREOF SO EXECUTED SHALL CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.  EACH PARTY HERETO, BY EXECUTION OF ONE OR MORE COUNTERPARTS OR
COPIES HEREOF, EXPRESSLY AUTHORIZES AND DIRECTS ANY OTHER PARTY HERETO TO DETACH
THE SIGNATURE PAGES AND ANY CORRESPONDING ACKNOWLEDGMENT, ATTESTATION, WITNESS
OR SIMILAR PAGES RELATING THERETO FROM ANY SUCH COUNTERPART OR COPY HEREOF
EXECUTED BY THE AUTHORIZING PARTY AND AFFIX SAME TO ONE OR MORE OTHER IDENTICAL
COUNTERPARTS OR COPIES HEREOF SO THAT UPON EXECUTION OF MULTIPLE COUNTERPARTS OR
COPIES HEREOF BY ALL PARTIES HERETO, THERE SHALL BE ONE OR MORE COUNTERPARTS OR
COPIES HEREOF TO WHICH IS(ARE) ATTACHED SIGNATURE PAGES CONTAINING SIGNATURES OF
ALL PARTIES HERETO AND ANY CORRESPONDING ACKNOWLEDGMENT, ATTESTATION, WITNESS OR
SIMILAR PAGES RELATING THERETO.

 


14.       BINDING AGREEMENT.  THIS AGREEMENT AND THE TERMS, COVENANTS AND
CONDITIONS HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND TO ALL HOLDERS OF INDEBTEDNESS SECURED HEREBY AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.

 


15.      FURTHER ASSURANCES.  PLEDGOR AGREES TO DO SUCH FURTHER ACTS AND THINGS,
AND TO EXECUTE AND DELIVER SUCH ADDITIONAL CONVEYANCES, ASSIGNMENTS, AGREEMENTS
AND INSTRUMENTS (INCLUDING BUT NOT LIMITED TO THE EXECUTION AND DELIVERY AND
FILING OF UCC FINANCING STATEMENTS WITH RESPECT TO THE SECURITY INTERESTS OF
THIS AGREEMENT), AS LENDER AT ANY TIME MAY REASONABLY REQUEST IN CONNECTION WITH
THE ADMINISTRATION AND ENFORCEMENT OF THIS AGREEMENT OR RELATIVE TO THE PLEDGED
SECURITIES OR ANY PART THEREOF OR IN ORDER TO ASSURE AND CONFIRM UNTO LENDER ITS
RIGHTS AND REMEDIES HEREUNDER.

 


16.       SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE APPLICATION
THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL BE INVALID OR UNENFORCEABLE TO ANY
EXTENT, THE REMAINDER OF THIS AGREEMENT OR THE APPLICATION OF SUCH PROVISION TO
OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED THEREBY AND SHALL BE
ENFORCEABLE TO THE GREATEST EXTENT PERMITTED BY LAW.

 


17.        MISCELLANEOUS.

 


(A)         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE
LAWS OF THE STATE OF TENNESSEE, WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF.

 


(B)         NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE ALTERED,
AMENDED, MODIFIED OR CHANGED, NOR MAY ANY OF THE PLEDGED SECURITIES BE RELEASED,
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT
OF SUCH ALTERATION, AMENDMENT, MODIFICATION, CHANGE OR RELEASE IS SOUGHT.

 


(C)          THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY, AND SHALL NOT BE CONSTRUED AS AMPLIFYING, LIMITING OR OTHERWISE AFFECTING
THE SUBSTANTIVE PROVISIONS HEREOF.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 


(D)          ANY REFERENCE HEREIN TO ANY INSTRUMENT, DOCUMENT OR AGREEMENT, BY
WHATEVER TERMINOLOGY USED, SHALL BE DEEMED TO INCLUDE ANY AND ALL PAST, PRESENT
OR FUTURE AMENDMENTS, RESTATEMENTS, MODIFICATIONS, SUPPLEMENTS, EXTENSIONS,
RENEWALS OR REPLACEMENTS THEREOF, AS THE CONTEXT MAY REQUIRE.

 


(E)          ALL REFERENCES HEREIN TO THE PREAMBLE, THE RECITALS OR SECTIONS,
PARAGRAPHS, SUBPARAGRAPHS, SCHEDULES OR EXHIBITS ARE TO THE PREAMBLE, RECITALS,
SECTIONS, PARAGRAPHS, SUBPARAGRAPHS, SCHEDULES AND EXHIBITS OF OR TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT, WHEN USED IN THIS AGREEMENT, REFER TO
THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.

 


(F)           WHEN USED HEREIN, (1) THE SINGULAR SHALL INCLUDE THE PLURAL, AND
VICE VERSA, AND THE USE OF THE MASCULINE, FEMININE OR NEUTER GENDER SHALL
INCLUDE ALL OTHER GENDERS, AS APPROPRIATE, (2) ”INCLUDE”, “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY “WITHOUT LIMITATION” REGARDLESS OF
WHETHER SUCH WORDS OR WORDS OF LIKE IMPORT IN FACT FOLLOW SAME, AND (3) UNLESS
THE CONTEXT CLEARLY INDICATES OTHERWISE, THE DISJUNCTIVE “OR” SHALL INCLUDE THE
CONJUNCTIVE “AND”.

 


(G)          ANY REFERENCE HEREIN TO ANY LAW SHALL BE A REFERENCE TO SUCH LAW AS
IN EFFECT FROM TIME TO TIME AND SHALL INCLUDE ANY RULES AND REGULATIONS
PROMULGATED OR PUBLISHED THEREUNDER AND PUBLISHED INTERPRETATIONS THEREOF.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

            IN WITNESS WHEREOF, Pledgor and Lender have executed this Agreement,
or have caused this Agreement to be duly executed by a duly authorized officer,
all as of the day first above written.

 

 

PLEDGOR:

 

FIRST CITIZENS BANCSHARES, INC.

 

By:  /s/ Jeff Agee                                           

 

Title: Chief Executive Officer                       

 

 

LENDER:

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

 

By:  /s/ Patrick Wredling                                

 

Title:  V.P. and Relationship Mgr.                 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

SCHEDULE A

 

Pledged Securities

 

 

Issuer

No. of Shares

Class

Certificate No(s).

 

 

 

 

First Citizens National Bank

102,000

Common

5505

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 